Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2019 has been considered by the examiner.

Status of Claims
Claims 1-17 are pending.
Claims 1, 5, and 6 are allowable.

Specification
The disclosure is objected to because of the following informalities: the acronym “BET” appears in the specification without first being spelled-out.  The examiner suggests that the first instance of “BET” in paragraph [0021] of the disclosure be changed to “Brunauer, Emmett, and Teller (BET)”.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 3, the acronym “BET” should be spelled out the first time it is used in the claims.  Appropriate correction is required.
Claim 13 is objected to because it inherits the deficiencies of claim 4 through its dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2¸ the claim recites the limitations "the volume-based cumulative particle size distribution" and “the laser diffraction method” in lines 3-5.  There is insufficient antecedent basis for these limitations in the claim. The examiner suggests they be changed to “a volume-based cumulative particle size distribution” and “a laser diffraction method”.
Regarding claims 7-8, 10-11, 14-15, and 17, the claims inherit the deficiencies of claim 2 through their dependencies.
Regarding claim 3, the claim recites the limitations "the volume-based cumulative size distribution" and “the laser diffractive method” in lines 4-6.  There is insufficient antecedent basis for these limitations in the claim. The examiner suggests that the first instance of these limitations be changed to “a volume-based cumulative particle size distribution” and “a laser diffraction method”.
Regarding claims 9, 12, and 16, the claims inherit the deficiencies of claim 3 through their dependencies.

Allowable Subject Matter
Claims 1, 5, and 6 are allowable.

US 4,471,078 to Ida and US 2010/0051868 to Le Mercier are considered the closest prior art.
Ida discloses a light diffusing sheet comprising a molded resin (see at least Col. 6, lines 38-41) and rare earth phosphate particles (see at least Col. 3, lines 3-15, where neodymium phosphate is a rare earth phosphate). However, Ida fails to disclose that the rare earth phosphate particles are light scattering particles. In fact, Ida teaches the addition of light scattering particles in order to obtain a light diffusing sheet (see at least Col. 4, line 67 through Col. 5, line 1).


The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a light-diffusing sheet comprising light-scattering particles, the light-scattering particles being rare earth phosphate particles, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 5 is allowable over the cited art of record for at least the reason that it depends from an allowable claim.
Claim 6 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a light diffuser comprising light-scattering particles, the light-scattering particles being rare earth phosphate particles, as generally set forth in claim 6, the device including the totality of the particular limitations recited in claim 6.

Claims 2-3, 7-12, and 14-17 would be allowable over the cited art of record once the 35 USC 112(b) rejections stated above are corrected, for at least the reason that they depend from an allowable claim.
Claims 4 and 13 would be allowable over the cited art of record, once the objection stated above is corrected, for at least the reason that they depend from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.W.B/             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872